Case 1:17-cv-03273-TWP-DML Document 149 Filed 05/31/19 Page 1 of 4 PageID #: 1017



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES                  )
  L.L.C.,                                      )
                                               )
                  Plaintiff,                   )       Case: 1:17-cv-03273-TWP-DML
  v.                                           )
                                               )
  JAMES BURKHART, et al.,                      )
                                               )
                  Defendants.                  )

                   DEFENDANT ROGER WERNER’S MOTION TO COMPEL
                      PRODUCTION OF SETTLEMENT AGREEMENTS

          Defendant, Roger Werner (“Werner”), by his attorneys, moves this Court to compel

  Plaintiff, American Senior Communities, L.L.C. (“ASC”) to identify and produce all settlement

  agreements to which it is a party for acts and omissions arising from the subject matter of this

  litigation. In support of this motion, Werner would show the Court:

          1.      Prior to and during this litigation, ASC has reached settlement agreements with an

  undisclosed number of individuals and entities on issues that arise from and relate to the subject

  matter of this litigation.

          2.      There is presently outstanding a request for production of documents propounded

  by Werner to ASC to produce all such settlement agreements. ASC has contended that it is

  contractually prohibited from providing all such settlement agreements due to confidentiality and

  non-disclosure provisions in each such settlement agreement.

          3.      Quite recently, ASC released four such agreements based on permission given by

  the opposing party to each of the four settlement agreements.

          4.      On May 28, 2019, the undersigned lawyer met with ASC’s attorney, Ron Safer in

  Chicago, Illinois. It was during this meeting that a discussion took place with respect to the
Case 1:17-cv-03273-TWP-DML Document 149 Filed 05/31/19 Page 2 of 4 PageID #: 1018



  settlement agreements. Mr. Safer indicated that ASC does not have a formal position on this

  motion.

          5.       It is settled law that settlement agreements are discoverable in litigation that relate

  to the subject matter of the settlement even if there is contractual language that restricts or

  conditions its release or that renders the entirety of the settlement agreement confidential.

          6.       Confidential settlement agreements between a plaintiff and co-defendants and non-

  parties who are potential co-defendants do not enjoy a special privilege under federal law. They

  are discoverable by a non-settling co-defendant under certain circumstances and are subject to

  general discovery standards of Rule 26(b)(1), Fed.R.Civ.P. Meharg v. I-Flow Corp., 2009 WL

  3032327 *2-3 (S.D. Ind. 2009) (Judge Hamilton). The ultimate question is whether settlement

  agreements are relevant to any issue of defense in the case under Rule 408. Id.

          7.       As it applies to this case, settlement agreements are discoverable under two separate

  and independent bases. If there is joint liability in the case and the jury will be asked to apportion

  liability, the monetary amount of settlement is relevant. Id. at 5. Moreover, the discovery of the

  amount of a settlement agreement “could foster settlement talks, which in turn promotes judicial

  economy. . . [by permitting] remaining defendants to evaluate their risks in continuing with the

  litigation.” Id. at 4.

          8.       Settlements agreements are also relevant if their terms can be used to impeach a

  witness who has entered into a settlement agreement to show bias, interest, credibility, or

  prejudice. Id. at 4. Because the settlement agreements may be relevant under Rule 408, they are

  discoverable for these purposes under Rule 26 to give a defendant “a fair opportunity to see if they

  might be used.” Id. at 4. In fact, the Seventh Circuit reversed a case for abuse of discretion finding

  that exclusion of a settlement agreement for this purpose would be an abuse of discretion.



                                                     2
Case 1:17-cv-03273-TWP-DML Document 149 Filed 05/31/19 Page 3 of 4 PageID #: 1019



  Bankcard America, Inc. v. Universal Bankcard Systems, Inc., 203 F.3d 477, 483-84 (7th Cir.

  2000). This is particularly apropos in the present case as several of the provided settlement

  agreements contain cooperation provisions that mirror plea agreements of cooperating individuals

  in criminal cases.

         9.      The fact that a [non-party] potential co-defendant in an action [has settled] . . . could

  color the testimony [of the non-party] regarding other named defendants. The actual amount of

  the settlement can impact witness credibility. In re CF-Related Securities Fraud Litigation 2003

  WL 24136089 (N.D. Oklahoma 2003).

         10.     The issue of disclosing the settlement agreements has been the subject of numerous

  written communications between ASC and Werner. It is preferable to not attach such

  communications as they also refer to remaining disputed issues pertaining to discovery that the

  parties continue to attempt to work through.

         11.     Although ASC is not taking a position on this motion, based on the nature of the

  discussion between lawyers on May 28, 2019, the undersigned is confident that ASC does not

  object to the way Werner is attempting to obtain the remaining settlement agreements.

         12.     Werner seeks an order whereby within a period of 14 days of its issuance, that ASC

  deliver all such settlement agreements to his attorneys, or within such period that ASC objects

  specifically to the release of specific settlement agreements and identify legal authority for its

  position.

         WHEREFORE, Roger Werner seeks relief consistent with the matters set forth in this

  motion and for all other just and proper relief.




                                                     3
Case 1:17-cv-03273-TWP-DML Document 149 Filed 05/31/19 Page 4 of 4 PageID #: 1020



                                                        Respectfully Submitted,

                                                        s/ Edward F. Schrager
                                                        Edward F. Schrager, #1517-49
                                                        Donna R. Eide, #12499-98
                                                        Arthur R. Baxter, Jr., #10774-49
                                                        BAXTER ROSE & SCHRAGER LLP
                                                        50 E. 91st Street, Suite 103
                                                        Indianapolis, IN 46240
                                                        Telephone: (317) 842-1600
                                                        Fax: (317) 842-1840
                                                        eschrager@brs-lawyers.com
                                                        dreide@earthlink.net
                                                        abaxter@brs-lawyers.com
                                                        Attorneys for Defendant, Roger Werner



                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 31, 2019, I caused the foregoing document to be filed using

  the Court’s electronic filing system, which will send notice of this filing to all counsel of record.

  Additionally, I will cause notice of this filing to be sent via U.S. Mail, postage prepaid, to Daniel

  Benson, Joshua Burkhart, Circle Consulting LLC, and Heartland Flag LLC at the following

  addresses:

         Daniel Benson
         Inmate No. 15431-028
         FPC Montgomery
         Maxwell Air Force Base
         Montgomery, AL 36112

         Joshua Burkhart
         10124 Cheswick Lane
         Fishers, IN 46037

                                                        s/ Edward F. Schrager
                                                        Edward F. Schrager, #1517-49




                                                   4
